Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Ex Parte: Carol Paselk                                  Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00099-CR                                      00665). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
                                                        and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s ruling with respect to Carol Paselk’s Article 11.072 petition
for writ of habeas corpus, but dismiss for want of jurisdiction the portion of her appeal related to
her Article 11.09 petition for writ of habeas corpus.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                        RENDERED OCTOBER 1, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk